              Case 3:18-cr-00203-EMC Document 335 Filed 09/30/19 Page 1 of 5



 1   MANISH KUMAR (CSBN 269493)
     LESLIE A. WULFF (CSBN 277979)
 2   MIKAL J. CONDON (CSBN 229208)
 3   ANDREW SCHUPANITZ (CSBN 315850)
     U.S. Department of Justice, Antitrust Division
 4   450 Golden Gate Avenue
     Box 36046, Room 10-0101
 5   San Francisco, CA 94102
 6   Telephone: (415) 934-5300
     manish.kumar@usdoj.gov
 7
     Attorneys for the United States
 8
 9
10                                UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13
      UNITED STATES OF AMERICA                                No. 18-cr-00203-EMC
14
15                                                            UNITED STATES’ FIRST
                      v.                                      AMENDED WITNESS LIST
16
17                                                            Date: October 1, 2019
      CHRISTOPHER LISCHEWSKI,                                 Time: 9:30 a.m.
18                                                            Judge: Hon. Edward M. Chen
                             Defendant.                       Courtroom: 5, 17th Floor
19
20
21           In accordance with the Court’s Pretrial Order for Criminal Jury Trial and Briefing
22   Schedule (Dkt. No. 95), the United States hereby submits an amended list of witnesses it may
23   call in its case in chief. The government has removed a witness who it no longer finds necessary
24   to call and has added a witness in light of the Court’s prior comments at the pretrial conference.
25           The government proposes no modifications to Exhibit A filed under seal on August 6,
26   2019.
27   //
28   //


     US WITNESS LIST
     No. 18-cr-00203-EMC                              1
              Case 3:18-cr-00203-EMC Document 335 Filed 09/30/19 Page 2 of 5



 1        1. CAMERON, WALTER SCOTT
 2           Mr. Cameron is expected to testify regarding: (1) background information about Bumble
 3   Bee, the packaged-seafood industry, and events leading up to the charged conspiracy; (2) the
 4   formation, existence, implementation, means and methods, and participants of the charged price-
 5   fixing conspiracy; (3) defendant’s role at Bumble Bee and participation in the charged
 6   conspiracy; (4) negotiations with retailers; (5) the sale and flow of canned tuna across state lines;
 7   and (6) other similar testimony.
 8        2. CHAN, SHUE WING
 9           Mr. Chan is expected to testify regarding: (1) background information about Chicken of
10   the Sea (“COSI”), the packaged-seafood industry, and events leading up to the charged
11   conspiracy; (2) the formation, existence, implementation, means and methods, and participants
12   of the charged price-fixing conspiracy; (3) defendant’s participation in the charged conspiracy;
13   (4) negotiations with retailers; (5) the sale and flow of canned tuna across state lines; and (6)
14   other similar testimony.
15        3. CHANG, JEFFREY
16           Mr. Chang is expected to testify regarding: (1) Lion Capital’s ownership of Bumble Bee,
17   including its contemplated exit strategy; and (2) defendant’s ownership interest in Bumble Bee.
18        4. CURTO, RENATO
19           Mr. Curto is expected to testify regarding: (1) background information about the
20   packaged-seafood industry, including issues related to fish supply; and (2) statements by
21   defendant leading up to and during the charged conspiracy regarding his and his subordinates’
22   relationships with competitors.
23        5. FRENZILLI, ANNA
24           Ms. Frenzilli is a Staff Operations Specialist for the FBI and is expected to testify
25   regarding her review of voluminous phone records and preparation of Trial Exhibit 001, a Rule
26   1006 summary chart showing phone calls and text messages between phone numbers associated
27   with certain individuals between November 1, 2010 and December 31, 2013. (See Dkt. No.
28   248).


     US WITNESS LIST
     No. 18-cr-00203-EMC                               2
              Case 3:18-cr-00203-EMC Document 335 Filed 09/30/19 Page 3 of 5



 1        6. HANDFORD, CHARLES
 2           Please see Exhibit A.
 3        7. HINES, JAMES DOUGLAS
 4           Please see Exhibit A.
 5        8. HODGE, STEPHEN
 6           Mr. Hodge is expected to testify regarding: (1) background information about StarKist,
 7   the packaged-seafood industry, and events leading up to the charged conspiracy; (2) the
 8   formation, existence, implementation, means and methods, and participants of the charged price-
 9   fixing conspiracy; (3) pricing negotiations with retailers; (4) the sale and flow of canned tuna
10   across state lines; and (5) other similar testimony.
11        9. LEE, WEN-HUNG, A/K/A “W.H. LEE”
12           Mr. Lee is expected to testify regarding: (1) background information about the packaged-
13   seafood industry, market dynamics, fish trading, and events leading up to the charged
14   conspiracy; and (2) communications between defendant and executives at Dongwon, StarKist,
15   Thai Union, COSI, and Lion Capital.
16        10. NESTOJKO, DANIEL
17           Mr. Nestojko is expected to testify regarding: (1) background information about Bumble
18   Bee, the packaged-seafood industry, and events leading up to the charged conspiracy; (2)
19   directives from defendant, Worsham, and Cameron to contact competitors regarding pricing (3)
20   his communications with competitors regarding pricing; (4) communications that Cameron,
21   Worsham, and defendant were having with competitors regarding pricing; (5) the use of pricing
22   information received from competitors within Bumble Bee; (6) pricing negotiations with
23   retailers; (7) the sale and flow of canned tuna across state lines; and (8) other similar testimony.
24        11. ROSZMANN, DAVID
25           Mr. Roszmann is expected to testify regarding: (1) background information about COSI
26   and the packaged-seafood industry; (2) conversations with Chan regarding COSI’s pricing
27   decisions during the charged conspiracy; and (3) conversations with defendant during and
28   immediately following the charged conspiracy.


     US WITNESS LIST
     No. 18-cr-00203-EMC                               3
              Case 3:18-cr-00203-EMC Document 335 Filed 09/30/19 Page 4 of 5



 1        12. SAFEWAY INC.
 2           Michelle Castinado and/or Michael Baribeau, representatives from Safeway, will testify
 3   regarding: (1) background information about the packaged-seafood and retail-grocery industry,
 4   market dynamics, and the sale of packaged seafood; (2) pricing negotiations between retailers
 5   and packaged-seafood manufacturers; (3) the sale and flow of canned tuna across state lines; (4)
 6   meetings and conversations with defendant and others at Bumble Bee; (5) Safeway’s request for
 7   sustainably sourced tuna during the conspiracy period; and (6) other similar testimony.
 8        13. SAWYER, JOHN
 9           Mr. Sawyer is expected to testify regarding: (1) background information about COSI, the
10   packaged-seafood industry, and events leading up to the charged conspiracy; (2) the formation,
11   existence, implementation, means and methods, and participants of the charged price-fixing
12   conspiracy; (3) pricing negotiations with retailers; (4) the sale and flow of canned tuna across
13   state lines; and (5) other similar testimony.
14        14. SIMMONS, CHARLES
15           Mr. Simmons is expected to testify regarding: (1) background information about Bumble
16   Bee, the packaged-seafood industry, and events leading up to the charged conspiracy; (2)
17   communications between competitors and executives at Bumble Bee during the charged
18   conspiracy period; and (3) Trial Exhibit 262, a letter he wrote.
19        15. TUCKER, HUBERT
20           Mr. Tucker is expected to testify regarding: (1) background information about COSI, the
21   packaged-seafood industry, and events leading up to the charged conspiracy; (2) the formation,
22   existence, implementation, means and methods, and participants of the charged price-fixing
23   conspiracy; (3) pricing negotiations with retailers; (4) the sale and flow of canned tuna across
24   state lines; and (5) other similar testimony.
25        16. WORSHAM, KENNETH
26           Mr. Worsham is expected to testify regarding: (1) background information about Bumble
27   Bee, the packaged-seafood industry, and events leading up to the charged conspiracy; (2) the
28   formation, existence, implementation, means and methods, and participants of the charged price-


     US WITNESS LIST
     No. 18-cr-00203-EMC                              4
              Case 3:18-cr-00203-EMC Document 335 Filed 09/30/19 Page 5 of 5



 1   fixing conspiracy; (3) defendant’s role at Bumble Bee and participation in the charged
 2   conspiracy; (4) pricing negotiations with retailers; (5) the sale and flow of canned tuna across
 3   state lines; and (6) other similar testimony.
 4        17. WHITE, MICHAEL
 5           Mr. White is expected to testify regarding: (1) background information about COSI, the
 6   packaged-seafood industry, and events leading up to the charged conspiracy; (2) the formation,
 7   existence, implementation, means and methods, and participants of the charged price-fixing
 8   conspiracy; (3) negotiations with retailers; (4) the sale and flow of canned tuna across state lines;
 9   and (5) other similar testimony.
10        18. FBI SUMMARY AGENT
11           The FBI Summary Agent will testify regarding certain self-authenticating documents
12   identified on the government’s exhibit list.
13
14   Dated: September 30, 2019                             Respectfully submitted,
15
                                                           /s/ Manish Kumar
16                                                         MANISH KUMAR
17                                                         LESLIE A. WULFF
                                                           MIKAL J. CONDON
18                                                         ANDREW SCHUPANITZ
                                                           Trial Attorneys
19                                                         U.S. Department of Justice
20                                                         Antitrust Division

21
22
23
24
25
26
27
28


     US WITNESS LIST
     No. 18-cr-00203-EMC                               5
